Citation Nr: 1613973	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-09 238 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right breast fibrocystic nodule.

2. Entitlement to service connection for a chronic vaginal disability. 

3. Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1999 to March 2008.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Regional Office in Waco, Texas, now has jurisdiction of the matter. 

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the record. 

The claim was most recently before the Board in April 2013, at which time the Board remanded the claim for further development.  As discussed further below, the Board's directives with regard to some of the issues on appeal have not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a right breast fibrocystic nodule and a chronic vaginal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent, credible evidence is against a finding that the Veteran's low back condition is related to service. 

CONCLUSION OF LAW

The criteria for service connection for a low back condition have not been met. 38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in a September 2007 letter.  Accordingly, the duty to notify has been fulfilled.

VA's duty to assist has also been met.  The RO has obtained service treatment, private treatment, and VA treatment records.  The Veteran was afforded a discharge examination in October 2007 and a VA examination in June 2013.  The Board finds that the examinations are adequate; as they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided opinions supported by a rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran seeks service connection for a low back condition.  She attributes her condition to heavy lifting while serving as a medical service craftsman in the Air Force. 

Service treatment records show complaints and treatment for back pain.  November 1999 records show complaints of mid back pain and spasm.  The Veteran reported intermittent back spasms for the last 5 months.  The assessment was intermittent thoracic back pain.  In July 2003, the Veteran reported low back pain for 2 years, which she attributed to strenuous activity.  A June 2004 record shows a history of back problems for nine months.  July 2004 imaging studies reveal normal lumbar spine series.  In August 2004, the Veteran was seen again for back pain.  She indicated that she injured her back while lifting greater than 30 pounds.  She was treated with Motrin.   

The Veteran underwent a pre-discharge examination in October 2007, where she reported low back pain for approximately six years.  She described that the pain as aching and constant.  After providing a physical examination, the examiner concluded that there was no pathology to render a diagnosis for a chronic low back condition. 

VA treatment records from April 2009 to August 2012 show further complaints of back pain. 

A March 2013 record from the Veteran's private chiropractor, Dr. M.A., indicates that the Veteran has low back pain that radiates into the superior region bilaterally.  Dr. M.A. also noted that the Veteran sustained multiple injuries in service due to her duties as a medic.  Her duties consisted of repetitive bending, lifting, twisting, hiking, and marching for a long period of time with a 75-80 pound rucksack.  Based on the Veteran's medical history and multiple examinations, Dr. M.A. concluded that her back pain was service-connected. 

The Veteran was afforded a VA examination in June 2013, during which the examiner reviewed the entire claims folder.  The Veteran reported flare-ups of back pain every two months.  The diagnosis was lumbar disc disease.  The examiner acknowledged that Veteran's assertions of back pain in service and concluded that the Veteran's current back condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner reasoned that the etiology of the Veteran's condition is bulging lumbar discs and left neural foraminal narrowing.  The examiner also noted that the Veteran complained of back pain in 2004, but not in 2007.  She was also seen at a VA facility for back pain in April 2009, however at a subsequent visit that same year she had no complaints of back pain.  The examiner concluded that the back pain in service was intermittent and not related to the current findings.  She also noted that the Veteran's duties as a medical technician in the Air Force would have not placed stress demands on her back to account for her lumbar disc disease. 

The medical evidence shows that the Veteran has a current back disability.  There is also evidence of back problems in service.  As stated above, the Veteran's service treatment records reveal numerous complaints of back pain, some of which the Veteran attributed to strenuous activity.  August 2004 treatment records also show that the Veteran injured her back after heavy lifting.  

However, the Board finds that service connection is not warranted on a direct basis as there is the preponderance of the competent evidence is against relating the Veteran's current back condition to her in-service injury or back pain.  The June 2013 VA examiner found that the Veteran's current back condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner reasoned that the Veteran's back pain in service was intermittent and not related to the current findings.  It was also noted that the Veteran's duties as a medical technician in the Air Force would have not placed stress demands on her back to account for her lumbar disc disease.  

The record includes a March 2013 statement from Dr. M.A. and a June 2013 VA opinion.  The Board finds that the June 2013 VA medical opinion constitutes highly probative evidence against the claim.  The opinion is based on the current physical findings, to which the examination report refers in detail.  In addition, the examiner reviewed the entire claims folder, including the Veteran's service treatment records, considered the Veteran's history of in-service back complaints and provided an adequate rationale for the opinion.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999). See Prejean v. West, 13 Vet. App. 444 (2000). 

While Dr. M.A. considered the Veteran's reported history, which is similar to the history reported at the VA examination, Dr. M.A. did not review the claims folder.  As such, Dr. M.A. did not review the service treatment records which would have provided more detail as to the Veteran's in-service complaints.  

The Board has considered the Veteran's assertions that her back condition should be service connected.  The Veteran has previously worked as a medical service craftsman and thus would be competent to provide a medical opinion.  However, the record does not reflect that she has any particular training in orthopedics, osteopathy, or neurology.  Therefore, the Board finds that the Veteran's assertions, while competent and credible, are outweighed by the VA examiner's opinion.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As such, the benefit of the doubt doctrine is inapplicable and service connection for a low back condition must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back condition is denied.


REMAND

In the Board's prior remand, the VA examiner was instructed to provide an opinion on whether the Veteran's chronic vaginal disability is related to any findings or diagnoses reflected in her service medical records.  A VA examination was conducted in June 2013.  However, the examiner did not provide an opinion as directed by the Board.  Rather, the examiner noted that the Veteran does not have any current symptoms related to a gynecological condition.  Although the Veteran does not have any current gynecological symptoms, VA is still required to obtain a medical opinion.  It is well established that the current disability requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, treatment records obtained throughout the course of the appeal reflect diagnoses of vaginitis and vulvovaginitis.  Therefore, remand for a medical opinion is necessary to comply with the Board's prior instructions and provide the Board with sufficient information to adjudicate the Veteran's claim.

The Veteran should also be afforded a VA examination for her right breast fibrocystic nodule.  The medical evidence establishes that the Veteran has a fibrocystic nodule in her right breast.  Service treatment records also show complaints of a lump in the right breast.  The Veteran contends that she has had this condition since service.  As such, the Board finds that VA is required to provide an examination addressing the etiology of the Veteran's condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's June 2013 VA examination for an addendum opinion or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.

The VA examiner should thoroughly review the Veteran's VA claims file, including the Veteran's service treatment records.  The VA examiner is requested to specifically address whether it is at least as likely as not (50 percent probability or greater) that any diagnosed condition of the vagina, including vaginitis and vulvovaginitis is related to any of the findings or diagnoses reflected in the Veteran's service medical records.

A rationale for all requested opinions shall be provided.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner must so state and provide reasoning as to why an opinion cannot be given.

2. Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of the Veteran's right breast fibrocystic nodule.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's right breast fibrocystic nodule is related to any of the findings or diagnoses reflected in the Veteran's service medical records.

A rationale for all requested opinions shall be provided.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner must so state and provide reasoning as to why an opinion cannot be given.

3. Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


